 RED LINE TRANSFER & STORAGE CO.3Red Line Transfer and Storage Company, Inc.andEddie Lee Coats and Robert Leon Simmons. Case26-CA-3473February 6, 1970DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND JENKINSUpon a charge filed by Eddie Lee Coats, airindividual,andRobertLeonSimmons,anindividual, theGeneral Counsel, by the RegionalDirector forRegion 26 of the National LaborRelations Board, issued a complaint and notice ofhearing dated October 21, 1969, against Red LineTransfer and Storage Company, Inc., herein calledtheRespondent, alleging that the Respondent hasengaged in and is engaging in unfair labor practicesaffecting commerce within the meaning of Sections8(a)(1) and (3) and 2(6) and (7) of the NationalLaborRelationsAct, as amended. Copies of thecharge and the complaint and notice of hearingbefore a Trial Examiner were duly served on theparties to this proceeding.With respect to the unfair labor practices, thecomplaintalleges,in substance, that on or aboutJuly 16, 1969, the Respondent, by its supervisor andagent,OttoWinkelman, interrogated its employeesconcerning their union membership, activities, anddesires and threatened its employees with loss ofemployment if they refused to withdraw their unionmembership; that during the week ending on orabout July 18, 1969, Respondent granted a wageincreaseto its shop employees in order to discourageitsemployees from joining or assisting Highway &LocalMotor Freight Employees, Local Union No.667, affiliatedwith International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpersof America, herein called the Union; and that, on orabout July 16, 1969, Respondent discharged EddieLee Coats and Robert Leon Simmons and thereafterfailedand refused to reinstate them because theyjoined or assisted the Union. Subsequently, theRespondent filed an answer, an amended answer,and a second amended answer. In its amendedanswer and second amendedanswer, the Respondentadmitted all the allegations of the complaint. As an,affirmative defense, the Respondent averred that, onSeptember 4, 1969, it offered reemployment toEddie Lee Coats and Robert Leon Simmons.On December 4, 1969, the General Counsel filedwiththeBoardamotionfortransferandcontinuance before theBoardand for judgment onthepleadings,submittingthattheadmissionscontained in the Respondent's amended answer andsecond amended answer conclusively establish theviolations alleged in the complaint, and that nohearing is necessary. He agreed that, on September4, 1969, the Respondent had offered reinstatementto Eddie Lee Coats and Robert Leon Simmons andsubmittedthatthisunconditionalofferofreinstatement terminated the backpay period as ofSeptember 4, 1969. The General Counsel furthersubmitted that on or about November 25, 1969, theRespondent again offered to Coats and Simmonsimmediate reinstatement to their former positions,that the said employees unconditionally acceptedthis offer of reinstatement and Simmons returned towork for Respondent on December 1, 1969, and thatCoats, after giving notice to quit work at his interimemployer, had advised the Respondent that hewould return to work on December 8, 1969. TheGeneral Counsel moved that the allegations of thecomplaint be deemed to be admitted and found tobe true; that the Board make findings of fact andconclusions of law based on the allegations of saidcomplaint as admitted; and that the Board prepareand issue its decision containing findings of fact,conclusions of law, and a remedial order directingtheRespondent to make Eddie Lee Coats andRobert Leon Simmons whole for any loss of wagesfrom the date of their discharges on July 16, 1969,untilSeptember 4, 1969, and post appropriatenotices at its place of business for 60 days.On December 8, 1969, the Board issued an ordertransferring proceeding to the Board and notice thatcause be shown; filed with the Board in Washington,D.C., on or before December 23, 1969, why theGeneralCounsel'smotion for judgment on thepleadings should not be granted. No response to thenotice to show cause was filed.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to athree-member panel.Ruling on Motion for Judgment on thePleadingsThe record before us establishes that a complaintand notice of hearing was issued on October 21,1969, alleging that Respondent had engaged in andwas engaging in unfair labor practices in violation ofSection8(a)(1)and (3) of the Act, that onNovember 3, 1969, the Respondent filed an answerto the complaint and notice of hearing, and that onNovember 25 and 28, 1969, respectively, theRespondent filed an amended answer and a secondamended answer in which it admitted all allegationsof-the complaint. It is undisputed that on September4,1969, the Respondent made an unconditionaloffer to Eddie Lee Coats and Robert Leon Simmonsof reinstatement to their former positions; and thatonDecember 1, 1969, after a second offer ofreinstatement by the Respondent,. Simmons returnedto work for the Respondent and Coats, after, givingnotice to quit work at his interim employer, advisedtheRespondent that he would return to work onDecember 8, 1969. As the Respondent admitted in181 NLRB No. 1 4DECISIONS OF NATIONAL LABOR RELATIONS BOARDitsamended answer and second amended answerthat all allegations of the complaint are true, and asno response to the motion for judgment on thepleadings or to the notice to show cause was filed,there are no matters requiring a hearing herein.Accordingly, theGeneralCounsel'smotion forjudgment on the pleadings is hereby granted, andthe allegations of the complaint are found to betrue.On the basis of the record before it, the Boardmakes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is now and has been, at all timesmaterial herein, a corporation with its principaloffice and terminal located at Pine Bluff, Arkansas,where it is engaged in the transportation of goodsand materials.During the past 12 months, the Respondent, inthe course and conduct of its business operations,received in excess of $50,000 gross revenue fromshipment of goods and products from points insidetheState of Arkansas directly to points locatedoutside the State of Arkansas and, during the sameperiod,has received in excess of $50,000 grossrevenue from the shipment of goods and productsfrom points outside the State of Arkansas directlyto points inside the State of Arkansas.The Respondent admits, and we find, that it isnow and has been,at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.OttoWinkelmanHead MechanicThe Respondent,on or aboutJuly 16, 1969,discharged its employees Eddie Lee Coats andRobert Leon Simmons at its Pine Bluff, Arkansas,terminal,and thereafter failed and refused toreinstate them because they joined or assisted theUnion or engaged in other union activity orconcerted activities for the purpose of collectivebargaining or other mutual aid or protection and byeach of these acts did discriminate in regard to hireor tenure, or terms or conditions of employment ofits employees, thereby discouraging membership in alabor organization.We find that by each of theseacts the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(3) ofthe Act.The Respondent, by its supervisor and agent, OttoWinkelman, on or about July 16, 1969, at its PineBluff,Arkansas,terminal,interrogateditsemployees concerning their unionmembership,activities, and desires, and threatened its employeeswith loss of employment if they refused to withdrawtheir union membership, and the Respondent, duringthe workweek ending on or about July 18, 1969,granted a wage increase to its shop employees inorder to discourage its employees from joining orassisting theUnion.We find that by all the actsdescribed above, the Respondent interfered with,restrained,and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act, andthereby has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1)of the Act.II.THE LABOR ORGANIZATION INVOLVEDTheRespondentadmits,andwe'find,thatHighway & Local Motor Freight Employees, LocalUnionNo.667,affiliatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemenand Helpersof America,isnow andhas been, at all times material herein,a labororganization within the meaningof Section 2(5) ofthe Act.III.THE UNFAIR LABORPRACTICESIV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe acts of the Respondent set forth in sectionIII,above,occurring in connectionwiththeRespondent's operations as described in section I,above,haveaclose,intimate,and substantialrelation to trade, traffic, and commerce among theseveralStates and tend to lead to labor disputesburdening and obstructing commerce and the free,flow of commerce.At all times material herein, the following-namedpersons occupied the positions set opposite theirnames,and have been and are now agents of theRespondent at its Pine Bluff, Arkansas, location,acting onitsbehalf, and are supervisors within themeaning of Section 2(11) of the Act:BillKingPresidentL. D. DavisSecretary-Treasurer andTrafficManagerTHE REMEDYHaving foundthat theRespondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(3) and(1) of the Act, weshall order that it cease and desist therefrom andtake certain affirmative action to effectuate thepolicies ofthe Act.Having foundthatRespondent discriminatorilydischargedEddieLeeCoats and Robert LeonSimmons onJuly 16, 1969, and,on September 4,1969,made an unconditional offer of reinstatement RED LINE TRANSFER & STORAGE CO.to said employees to their former positions, we shallorder the Respondent to make Coats and Simmonswhole for any losses they may have suffered byreasonof the discrimination against them, bypayment to each of them a sum of money equal tothat he would have normally earned as wages fromthe date of his discharge on July 16, 1969, to thedateofRespondent'sunconditionalofferofreinstatementonSeptember 4, 1969, less netearnings during such period and any deductionsrequired by Federal and State laws. Interest at therate of 6 percent per annum shall be added to thenet backpay which shall be computed in the mannerset forth inIsisPlumbing & Heating Co.,138NLRB 716.CONCLUSIONS OF LAW1.Red Line Transfer and Storage Company, Inc.,isan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.Highway & Local Motor Freight Employees,Local Union No. 667, affiliated with InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) ofthe Act.3.By discriminatorily dischargingEddieLeeCoats and Robert Leon Simmons and thereafterfailingandrefusingtoreinstatethem,theRespondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of theAct.4.By granting wage increases and by threateningand interrogating its employees, the Respondentinterferedwith,coerced,andrestraineditsemployees in the exercise of their rights guaranteedunder Section 7 of the Act and thereby has engagedinand is engaging in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelations Board hereby orders that:The Respondent, Red Line Transfer and StorageCompany, Inc., its officers, agents, successors, andassigns,shall:1.Cease and desist from:(a) Interrogating its employees concerning theirunion membership, activities, and desires.(b)Threatening its employeeswith loss ofemployment if they refuse to withdraw their unionmembership.(c) Granting wage increases in order to discourageits employees from joining or assisting the Union.5(d)Discriminatingagainstitsemployeesbydischarging and failing or refusing to reinstate thembecause they joined or assisted the Union, orengaged in other union activity or concertedactivities for the purpose of collective bargaining orother mutual aid or protection.(e)Inanyothermanner interferingwith,restraining, or coercing its employees in the exerciseof their rights guaranteed by Section 7 of the Act.2.Take the following affirmative act in which theNational Labor Relations Board finds will effectuatethe policies of the National Labor Relations Act, asamended:(a)Make whole Eddie Lee Coats and RobertLeon Simmons for any loss of earnings they mayhave suffered as a result of the discriminationagainst them in the manner set forth in the sectionof this Decision entitled "The Remedy."(b) Preserve and, upon request, make available totheBoard or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records relevant and necessary to adetermination of the amounts of backpay due.(c) Post in its office and terminal located at PineBluff,Arkansas, copies of the attached noticemarked "Appendix."' Copies of said notice, onforms provided by the Regional Director for Region26,shall,afterbeingdulysignedbytheRespondent's representative,bepostedby theRespondent immediately upon receipt thereof, andbemaintainedby it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 26, inwriting, within 10 days from the date of this Order,what steps the Respondent has taken to complyherewith.In the event thisOrderis enforced by a Judgment of theUnited StatesCourt of Appeals,the words in the notice reading "Postedby Order of theNationalLaborRelationsBoard"shall read"Posted pursuant to aJudgment of the UnitedStates Court of AppealsEnforcing an Order ofthe NationalLaborRelations Board."APPENDIXNOTICETO EMPLOYEESPosted by Order of the National Labor RelationsBoard an agency of the United States GovernmentWE WILL NOT interrogate our employees concerningtheir union membership,activities,and desires.WE WILL NOT threaten our employees with loss ofemployment if they refuse to withdraw their unionmembership.WE WILL NOT grant wage increases in order todiscourage our employees from joining or assistingHighway & Local Motor Freight Employees, LocalUnionNo.667,affiliatedwithInternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDandHelpersofAmerica,oranyotherlabororganization.WE WILL NOTdiscriminate against ouremployees bydischarging and failing to reinstate them because theyjoinorassistHighway& LocalMotor FreightEmployees,LocalUnionNo. 667,affiliatedwithInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,or any otherlabor organization,or engage in other unionactivity orconcertedactivitiesforthepurposeof collectivebargaining or other mutual aid or protection.WE WILL NOTinany other manner interfere' with,restrain,or coerce our employees in the exercise oftheir rights guaranteed by Section7 of the NationalLaborRelationsAct, asamended.WE WILL makewhole EddieLee Coatsand RobertLeon Simmonsfor any lossof earningsthey may havesuffered as a result of the,discrimination against them.DatedByRED LINE TRANSFER ANDSTORAGE COMPANY, INC.(Employer)(Representative)(Title)This is an official notice and must notbe defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice,746 Federal OfficeBuilding,167NorthMain Street,Memphis,Tennessee 38103,Telephone901-534-3161.